OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21308 Alger Global Growth Fund (Exact name of registrant as specified in charter) 111 Fifth Avenue, New York, New York 10003 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South, New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: January 31, 2016 ITEM 1. Schedule of Investments. - 2 - ALGER GLOBAL GROWTH FUND Schedule of Investments January 31, 2016 COMMON STOCKS—95.3% SHARES VALUE BERMUDA—0.6% HOTELS RESORTS & CRUISE LINES—0.6% Norwegian Cruise Line Holdings Ltd.* 4,000 $ 181,480 (Cost $230,629) BRAZIL—0.4% INDUSTRIAL MACHINERY—0.4% WEG SA 30,300 117,273 (Cost $172,691) CHINA—3.2% INDUSTRIAL CONGLOMERATES—0.6% China Everbright International Ltd. 185,000 196,499 INTERNET SOFTWARE & SERVICES—2.3% Alibaba Group Holding Ltd.#* 3,672 246,134 Tencent Holdings Ltd. 24,285 456,244 REAL ESTATE DEVELOPMENT—0.3% China Overseas Land & Investment Ltd. 34,000 99,558 TOTAL CHINA (Cost $826,745) DENMARK—0.3% BIOTECHNOLOGY—0.3% Bavarian Nordic A/S* 2,000 83,882 (Cost $104,071) FRANCE—2.3% BIOTECHNOLOGY—0.2% DBV Technologies SA#* 2,120 55,099 DIVERSIFIED BANKS—0.8% BNP Paribas SA 5,000 236,914 INTEGRATED OIL & GAS—1.0% TOTAL SA 6,750 299,910 INTERNET SOFTWARE & SERVICES—0.3% Criteo SA#* 2,500 73,950 TOTAL FRANCE (Cost $797,255) GERMANY—1.8% AUTOMOBILE MANUFACTURERS—0.7% Bayerische Motoren Werke AG 1,200 99,965 Daimler AG 1,600 112,048 HEALTH CARE SERVICES—0.5% Fresenius Medical Care AG & Co. 1,700 151,013 INTEGRATED TELECOMMUNICATION SERVICES—0.6% Deutsche Telekom AG 10,648 185,455 TOTAL GERMANY (Cost $610,485) INDIA—1.3% AUTO PARTS & EQUIPMENT—0.7% Motherson Sumi Systems Ltd. 49,802 198,031 - 3 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) January 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE INDIA—(CONT.) DIVERSIFIED BANKS—0.6% Axis Bank Ltd. 29,508 $ 179,530 TOTAL INDIA (Cost $482,626) ISRAEL—0.8% PHARMACEUTICALS—0.8% Teva Pharmaceutical Industries Ltd.# 3,800 233,624 (Cost $240,568) ITALY—0.9% ASSET MANAGEMENT & CUSTODY BANKS—0.7% Azimut Holding SpA 10,258 216,048 DIVERSIFIED BANKS—0.2% Intesa Sanpaolo SpA 20,000 56,996 TOTAL ITALY (Cost $326,709) JAPAN—5.5% AUTOMOBILE MANUFACTURERS—1.4% Toyota Motor Corp. 7,000 421,624 DIVERSIFIED BANKS—0.9% Mitsubishi UFJ Financial Group, Inc. 53,000 271,790 DIVERSIFIED REAL ESTATE ACTIVITIES—0.6% Mitsui Fudosan Co., Ltd. 7,861 185,063 ELECTRONIC COMPONENTS—0.8% Murata Manufacturing Co., Ltd. 1,951 225,677 ELECTRONIC EQUIPMENT MANUFACTURERS—0.5% Horiba Ltd. 4,500 160,194 LIFE & HEALTH INSURANCE—0.8% Japan Post Holdings Co., Ltd.* 19,000 250,330 TOBACCO—0.5% Japan Tobacco, Inc. 3,750 146,870 TOTAL JAPAN (Cost $1,765,323) MEXICO—1.2% DIVERSIFIED REAL ESTATE ACTIVITIES—0.6% Corp Inmobiliaria Vesta SAB de CV 132,105 189,494 GAS UTILITIES—0.6% Infraestructura Energetica Nova SAB de CV 41,900 164,611 TOTAL MEXICO (Cost $460,928) NETHERLANDS—1.4% DIVERSIFIED BANKS—0.4% ING Groep NV 12,000 136,739 PERSONAL PRODUCTS—0.3% Unilever NV 2,000 88,613 SEMICONDUCTORS—0.7% NXP Semiconductors NV* 2,700 201,906 TOTAL NETHERLANDS (Cost $515,181) - 4 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) January 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE PHILIPPINES—0.6% PACKAGED FOODS & MEATS—0.6% Universal Robina Corp. 42,440 $ 172,421 (Cost $175,641) SOUTH AFRICA—0.4% PHARMACEUTICALS—0.4% Aspen Pharmacare Holdings Ltd. 7,813 133,068 (Cost $211,907) SOUTH KOREA—1.2% INTERNET SOFTWARE & SERVICES—0.7% NAVER Corp. 381 199,358 SEMICONDUCTORS—0.5% Samsung Electronics Co., Ltd. 156 149,772 TOTAL SOUTH KOREA (Cost $421,913) SWITZERLAND—3.7% IT CONSULTING & OTHER SERVICES—0.6% Luxoft Holding, Inc.* 2,285 171,558 PACKAGED FOODS & MEATS—1.5% Nestle SA 6,000 441,970 PROPERTY & CASUALTY INSURANCE—1.6% Chubb Ltd. 4,200 474,894 TOTAL SWITZERLAND (Cost $1,017,863) UNITED KINGDOM—5.7% HOUSEHOLD PRODUCTS—1.0% Reckitt Benckiser Group PLC. 3,474 308,992 INTEGRATED OIL & GAS—0.8% BP PLC. 46,000 248,419 MULTI-UTILITIES—0.7% National Grid PLC. 14,000 197,249 PHARMACEUTICALS—0.6% Shire PLC. 3,000 168,282 TOBACCO—1.9% British American Tobacco PLC. 4,900 273,055 Imperial Brands PLC. 5,500 297,811 TRADING COMPANIES & DISTRIBUTORS—0.7% Ashtead Group PLC. 16,005 206,476 TOTAL UNITED KINGDOM (Cost $1,760,103) UNITED STATES—64.0% ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 1,969 827 AEROSPACE & DEFENSE—1.8% Hexcel Corp. 2,200 91,036 Honeywell International, Inc. 1,700 175,440 Lockheed Martin Corp. 1,300 274,300 - 5 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) January 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) AIR FREIGHT & LOGISTICS—0.5% United Parcel Service, Inc., Cl. B 1,550 $ 144,460 AIRLINES—0.5% United Continental Holdings, Inc.* 3,000 144,840 APPLICATION SOFTWARE—0.8% Adobe Systems, Inc.* 1,200 106,956 Mobileye NV* 1,442 39,122 salesforce.com, inc.* 1,500 102,090 AUTO PARTS & EQUIPMENT—0.6% Delphi Automotive PLC. 3,000 194,820 BIOTECHNOLOGY—1.5% Celgene Corp.* 1,200 120,384 Gilead Sciences, Inc. 1,500 124,500 Vertex Pharmaceuticals, Inc.* 2,300 208,725 CABLE & SATELLITE—1.3% Comcast Corporation, Cl. A 7,150 398,327 CONSTRUCTION MATERIALS—0.5% Martin Marietta Materials, Inc. 1,300 163,254 DATA PROCESSING & OUTSOURCED SERVICES—0.3% Sabre Corp. 4,000 102,440 DIVERSIFIED BANKS—1.0% Wells Fargo & Co. 6,000 301,380 DRUG RETAIL—0.8% CVS Caremark Corp. 2,400 231,816 ELECTRIC UTILITIES—1.4% NextEra Energy, Inc. 3,800 424,498 FOOD RETAIL—1.0% The Kroger Co. 8,000 310,480 GENERAL MERCHANDISE STORES—0.9% Dollar General Corp. 3,500 262,710 HEALTH CARE EQUIPMENT—1.6% DexCom, Inc.* 750 53,460 Medtronic PLC. 2,000 151,840 STERIS PLC. 4,000 276,960 HEALTH CARE FACILITIES—1.5% Amsurg Corp.* 3,000 219,570 HCA Holdings, Inc.* 3,500 243,530 HOME IMPROVEMENT RETAIL—1.0% The Home Depot, Inc. 2,300 289,248 HOMEBUILDING—0.5% Toll Brothers, Inc.* 5,400 149,148 HOUSEWARES & SPECIALTIES—0.4% Newell Rubbermaid, Inc. 3,000 116,340 INDUSTRIAL CONGLOMERATES—1.4% Danaher Corp. 1,700 147,305 - 6 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) January 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) INDUSTRIAL CONGLOMERATES—(CONT.) General Electric Co. 9,207 $ 267,923 INDUSTRIAL GASES—0.4% Air Products & Chemicals, Inc. 1,000 126,710 INTEGRATED OIL & GAS—3.4% Chevron Corp. 4,000 345,880 Exxon Mobil Corp. 8,100 630,585 Hess Corp. 1,000 42,500 INTEGRATED TELECOMMUNICATION SERVICES—3.8% AT&T, Inc. 20,000 721,200 Verizon Communications, Inc. 8,500 424,745 INTERNET RETAIL—1.0% Amazon.com, Inc.* 500 293,500 INTERNET SOFTWARE & SERVICES—5.1% Alphabet, Inc., Cl. C* 1,121 832,847 Facebook, Inc., Cl. A* 6,000 673,260 Palantir Technologies, Inc., Cl. A* ,@ 3,176 32,078 INVESTMENT BANKING & BROKERAGE—0.7% Morgan Stanley 8,000 207,040 LEISURE PRODUCTS—0.7% Coach, Inc. 6,000 222,300 LIFE SCIENCES TOOLS & SERVICES—0.7% Thermo Fisher Scientific, Inc. 1,500 198,090 MANAGED HEALTH CARE—3.0% Aetna, Inc. 4,100 417,544 UnitedHealth Group, Inc. 4,200 483,672 MULTI-SECTOR HOLDINGS—2.2% Berkshire Hathaway Inc., Cl. B* 5,000 648,850 MULTI-UTILITIES—3.5% Alliant Energy Corp. 3,000 196,020 CMS Energy Corp. 8,000 311,040 NiSource, Inc. 12,500 262,625 WEC Energy Group, Inc. 5,400 298,242 OIL & GAS EXPLORATION & PRODUCTION—0.6% Anadarko Petroleum Corp. 2,500 97,725 EOG Resources, Inc. 1,000 71,020 OTHER DIVERSIFIED FINANCIAL SERVICES—1.2% Bank of America Corp. 12,000 169,680 Citigroup, Inc. 4,500 191,610 PACKAGED FOODS & MEATS—0.9% The Kraft Heinz Co. 3,600 281,016 - 7 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) January 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) PHARMACEUTICALS—3.1% Allergan PLC.* 900 $ 255,987 Bristol-Myers Squibb Co. 8,800 547,008 Eli Lilly & Co. 1,750 138,425 RESTAURANTS—0.4% McDonald's Corp. 1,000 123,780 SECURITY & ALARM SERVICES—0.3% Tyco International PLC. 2,685 92,337 SEMICONDUCTORS—1.0% Avago Technologies Ltd.* 1,350 180,509 Microsemi Corp.* 4,000 126,800 SOFT DRINKS—1.3% PepsiCo, Inc. 4,000 397,200 SPECIALIZED CONSUMER SERVICES—1.0% ServiceMaster Global Holdings, Inc.* 7,000 295,470 SPECIALTY CHEMICALS—1.1% PPG Industries, Inc. 1,500 142,680 The Sherwin-Williams Co. 700 178,969 SPECIALTY STORES—0.7% Signet Jewelers Ltd. 1,900 220,400 SYSTEMS SOFTWARE—2.4% Microsoft Corp. 9,000 495,810 Symantec Corp. 5,000 99,200 TubeMogul, Inc.* 10,000 112,700 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—2.8% Apple, Inc. 8,500 827,390 TOBACCO—2.3% Altria Group, Inc. 11,100 678,321 TRADING COMPANIES & DISTRIBUTORS—1.1% HD Supply Holdings, Inc.* 13,000 341,510 TOTAL UNITED STATES (Cost $18,750,640) TOTAL COMMON STOCKS (Cost $28,871,278) PREFERRED STOCKS—1.3% SHARES VALUE UNITED STATES—1.3% ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 16,980 7,132 Choicestream, Inc., Cl. B* ,@,(a) 36,618 15,379 BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc.* ,@,(a) 33,858 153,038 INTERNET SOFTWARE & SERVICES—0.5% Palantir Technologies, Inc., Cl. B* ,@ 12,951 130,805 - 8 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) January 31, 2016 PREFERRED STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) INTERNET SOFTWARE & SERVICES—(CONT.) Palantir Technologies, Inc., Cl. D* ,@ 1,687 $ 17,039 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc.* ,@ 1,728 65,111 TOTAL UNITED STATES (Cost $340,541) TOTAL PREFERRED STOCKS (Cost $340,541) REAL ESTATE INVESTMENT TRUST—1.3% SHARES VALUE UNITED STATES—1.3% MORTGAGE—1.3% Blackstone Mortgage Trust, Inc., Cl. A 15,500 384,090 (Cost $438,531) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE UNITED STATES—0.2% CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 55,986 55,986 (Cost $55,986) Total Investments (Cost $29,706,336) (b) 98.1 % 29,466,473 Other Assets in Excess of Liabilities 1.9 % 577,478 NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 Choicestream, Inc. 3/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 7/10/14 % % Intarcia Therapeutics, Inc. 3/27/14 % % JS Kred SPV I, LLC. 6/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 2/06/15 % % Total $ 477,395 1.59 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2016, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $29,706,336, amounted to $239,863 which consisted of aggregate gross unrealized appreciation of $2,319,080 and aggregate gross unrealized depreciation of $2,558,943. See Notes to Financial Statements - 9 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) January 31, 2016 - 10 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS NOTE 1 — General: Alger Global Growth Fund (the “Fund”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Fund’s investment objective is long-term capital appreciation. It seeks to achieve its objective by investing in equity securities in the United States and foreign countries. The Fund’s foreign investments will include securities of companies in both developed and emerging market countries. The Fund offers Class A, C, I and Z shares. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings except that each share class bears the cost of its plan of distribution if it maintains one, and transfer agency and sub-transfer agency services. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Fund values its financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Fund invests may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in - 11 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Fund. Unobservable inputs are inputs that reflect the Fund’s own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements, from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Fund’s Board of Trustees (“Board”) and comprised of representatives of the Fund’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Fund’s pricing vendor, and variances between transactional prices and previous mark-to-markets. The Fund will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. - 12 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars, foreign cash and overnight time deposits. NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of January 31, 2016 in valuing the Fund’s investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with its investments, the Fund has determined that presenting them by security type and sector is appropriate Alger Global Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 3,580,018 $ 2,747,523 $ 831,668 $ 827 Consumer Staples 3,628,565 1,987,446 1,641,119 — Energy 1,736,039 1,187,710 548,329 — Financials 3,815,916 2,433,278 1,382,638 — Health Care 4,264,663 3,728,418 536,245 — Industrials 2,199,399 1,679,151 520,248 — Information Technology 5,615,995 4,392,672 1,191,245 32,078 Materials 611,613 611,613 — — Telecommunication Services 1,331,400 1,145,945 185,455 — Utilities 1,854,285 1,657,036 197,249 — TOTAL COMMON STOCKS $ PREFERRED STOCKS Consumer Discretionary 22,511 — — 22,511 Health Care 218,149 — — 218,149 Information Technology 147,844 — — 147,844 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 384,090 384,090 — — SPECIAL PURPOSE VEHICLE Financials 55,986 — — 55,986 TOTAL INVESTMENTS IN SECURITIES $ - 13 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Global Growth Fund Common Stocks Opening balance at November 1, 2015 $ 29,411 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 3,494 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 32,905 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 3,494 Alger Global Growth Fund Preferred Stocks Opening balance at November 1, 2015 $ 371,725 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 16,779 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 388,504 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 16,779 - 14 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) Special Purpose Alger Global Growth Fund Vehicle Opening balance at November 1, 2015 $ 55,986 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 55,986 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ – The following table provides quantitative information about our Level 3 fair value measurements of our investments as of Jan 31, 2016. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value Valuation Unobervable January 31, 2016 Methodology Input Input/ Range Alger Global Growth Fund Common Stocks $ 32,905 Income Income 22.5-40 % Approach Approach Preferred Stocks $ 388,504 Income Income 10-40 % Approach Approach Special Purpose Vehicle $ 55,986 Cost Purchase Price Cost Approach The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On January 31, 2016 there were no transfers of securities between Level 1, Level 2 and Level 3 Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of January 31, 2016, such assets are categorized within the disclosure hierarchy as follows: - 15 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Global Growth Fund $ 1,016,997 $1,016,997 — — Total $ — — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options— The Fund seeks to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Fund invests in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Fund purchases call options to increase its exposure to the stock market and also provide diversification of risk. The Fund purchases put options in order to protect from significant market declines that may occur over a short period of time. The Fund can write covered call and cash secured put options to generate cash flows while reducing the volatility of the Fund’s portfolio. The cash flows may be an important source of the Fund’s return, although written call options may reduce the Fund’s ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Fund with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. The Fund’s option contracts were not subject to any rights of offset with any counterparty. All of the Fund’s options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no derivative transactions outstanding for the period ending January 31, 2016 NOTE 5 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Fund because the Fund or its affiliates owned 5% or more of the company’s voting securities during all or part of the period ended January 31, 2016. Purchase and sale transactions and dividend income earned during the period were as follows: Shares at Shares at Value at October 31, January 31, Dividend January 31, Security 2015 Additions Reductions 2016 Income 2016 - 16 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) Alger Global Growth Fund Common Stocks Choicestream Inc.* 1,969 — — 1,969 — $ 827 Preferred Stocks Choicestream, Inc. 53,598 — — 53,598 — 22,511 Class A & Class B* Prosetta Biosciences, 33,858 — — 33,858 — 153,038 Inc.* - 17 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 18 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Alger Global Growth Fund By /s/Hal Liebes Hal Liebes President Date: March 30, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: March 30, 2016 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: March 30, 2016 - 19 -
